    UNITED STA TES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK


     ROSEMARY MAYSONET,                                                                                    J(i r/,'t
                                          Plaintiff,

                                -v-                                               No. l 7-cv-3939 (RJS)
                                                                                  OPINION & ORDER
     VALLEY NATIONAL BANK,

                                         Defendant.



    RICHARD J. SULLIVAN, Circuit Judge:

           Plaintiff Rosemary Maysonet, proceeding pro se, brings this action against her fonner

    employer, Valley National Bank ("Defendant" or "the Bank"), alleging that Defendant wrongfully

 terminated her employment on the basis of her disability, in violation of federal, state, and local

 civil rights laws. Now before the Court is Defendant's motion for summary judgment. For the

 reasons that follow, Defendant's motion is GRANTED with respect to Plaintiffs federal claim,

 and the Court declines to exercise supplemental jurisdiction over Plaintiffs state and local claims.

                                                    I. BACKGROUN D

                                                         A. Facts 1

          In January 2011, Defendant hired Plaintiff as a bank teller for its Chelsea, Manhattan

location. (Def. 56.1 ,i 3.) During Plaintiffs tenure at the Bank, the Chelsea branch employed two

other bank tellers. (Id. ,i 4). Plaintiff was supervised by Wahid Yakub, the Branch Service



1
   The following facts are drawn from Defendant's Local Civi l Rule 56. 1 Statement (Doc. No. 34 (" Def. 56. I'")) and
 Plaintiffs Local Civil Rule 56.1 Counter-Statement (Doc. No. 37 (''Pl. 56.1 ")). Unless otherwise noted , where only
one party' s 56 . 1 Statement or Counter-Stateme nt is cited, the other party does not dispute the fact asserted, has offered
 no admissible evidence to refute that fact, or merely obj ects to inferences drawn from that fact. In resolving the
motions, the Court also considered Defendant's memorandum of law in support of its motion for summary judgment
and attached exhibits (Doc. No. 33 ("Mem.")), Plaintiffs declaration in opposition to the motion for summary
judgment and the attached exhibits (Doc. No. 38 ("Opp.'.)), and Defendant's reply brief (Doc. No. 39 ("Reply'')).
 Manager. (Id. ,i 6.) The Bank's Attendance and Time Policy states: "Attendance, punctuality,

 and dependability are essential to the success of all positions. The Company values these qualities

 and encourages all employees to strive for daily on-time attendance. Attendance is part of all

perfonnance evaluations." (Id. ,i 12.) Plaintiff's employment was satisfactory through December

2015. (Id. ,i,i 8, 9.) Beginning in December 2015, however, Plaintiff began to miss work more

frequently. (Doc. No. 31 , Ex. B. ("Pl. Dep. ") at 33 :2- 5.) Plaintiff attributes these December 2015

absences to medical appointments that were required to treat an ulcer and gastroenteritis. (Id. at

32:20- 25.) Plaintiff acknowledges, however, that she did not advise the Bank of her medical

issues. (Id. at 33:17- 19.) In January 2016, Plaintiff missed four days of work. (Doc. No. 31 , Ex.

D.) As a result, on January 27, 2016, the Bank issued a fonnal disciplinary notice to Plaintiff

citing "excessive absence" and "improper notification [to] management." (Id.) Yakub met with

Plaintiff in person to discuss the disciplinary notice. (Def. 56.1 ,i 16.) At this meeting, Yakub

suggested that Plaintiff look into taking leave under the Family Medical Leave Act (" FMLA").

(Pl. Dep. 35: 13- 18.) Plaintiff communicated with the Bank' s benefit specialist, AnnMaria Wright,

several times about the FMLA, but ultimately decided against it. (Pl. Dep. 45:3- 11.) On January

29, 2016, Plaintiff told Wright that she was "not interested in applying" for leave under the FMLA.

(Doc. No. 31 , Ex. K.) Although the Bank persisted and sent FMLA fonns to Plaintiff, Plaintiff

reached out to Wright on February 17, 2016, stated that she was not interested, and asked to

withdraw any FMLA fonns that she had filled out. (Doc. No. 31 , Ex. N.) Plaintiff agrees that the

Bank "offered ... FMLA" and that she '·rejected it." (Pl. Dep. 102:5- 7.)

       Despite the January 27, 2016 disciplinary notice, Plaintiff missed six more days of work

between January 27,2016 and March 9, 2016. (Def. 56.1 ,i 18.) The Bank issued a second written

warning to Plaintiff on March 9, 2016, which infonned her that " [your] attendance continues to be



                                                 2
 an issue and is putting a strain on other employees." (Doc. No. 3 I , Ex. F.) The Bank warned that

 " [i]mmediate improvement . . . must be shown," and threatened further disciplinary action,

 "including termination of employment" if there was no such improvement.                  (Id.)    Plaintiff

 acknowledges receiving the written warning. (Def. 56.1        ,r 26.)   Yet in April 2016, Plaintiff was

absent from work on six more days. (Id.    ,r 27.)   Significantly, Plaintiff acknowledges that five out

of those six absences were unrelated to any medical issues. (Id. ,r 29.) As a result, the Bank issued

another written disciplinary notice on April 28, 2016, noting that Plaintiff had exceeded her

"allotment for the year" and admonishing that this notice constituted a " [f]inal warning." (Doc.

No. 31, Ex. G.) On May 20, 2016, Plaintiff did not show up for work. (Def. 56.1         ,r 33.)   The Bank

terminated Plaintiffs employment effective May 23, 2016. (Doc. No. 31 , Ex. I).

           On June 7, 2016, after being tenninated, Plaintiff filed a complaint with the New York

State Division of Human Rights ("SDHR"). (Doc. No. 31 , Ex. 0.) That complaint alleged that

Defendant had terminated Plaintiff's employment because of her disability and that Defendant

retaliated against Plaintiff for a complaint she had previously filed with the SOHR in December

2015.      (Id.) After an investigation, the SOHR issued a finding of "No Probable Cause" on

December 9, 2016 and dismissed the complaint. (Id.) Plaintiff also filed a complaint with the

Equal Employment Opportunity Commission, which adopted the findings of the SOHR and issued

to Plaintiff a Notice of Right to Sue on February 22, 20 I 7. (Doc. No. 2 (" CompI." or "Complaint")

at I 0.)

                                       B. Procedural History

           The present action was filed prose on May 23, 2017. (Compl. at I.) Plaintiff brings

discrimination claims under the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et

seq., the New York State Human Rights Law, N.Y. Exec. Law §§ 290 et seq., and the New York



                                                     3
 City Human Rights Law, N.Y. City Admin. Code§§ 8-101 et seq., on the basis that Defendant

 unlawfully tenninated her because of her disability. (Comp!. at 4.) Defendant answered the

 complaint on August 21, 2017. (Doc. No. 6.) After discovery, Defendant moved for summary

judgment on May 18, 2018. (Doc. No. 27.) The motion was fully briefed on July 13, 2018. (Doc.

 No. 39.)

                                         II.   L EGAL STANDARD


        Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment should

be granted " if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). There is "no genuine

dispute as to any material fact" where (I) the pa11ies agree on all facts (that is, there are no disputed

facts); (2) the parties disagree on some or all facts, but a reasonable factfinder could never accept

the nonmoving party's version of the facts (that is, there are no genuinely disputed facts), see

Matsushita Elec. Indus. Co., v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); or (3) the parties

disagree on some or all facts, but even on the nonmoving party's version of the facts, the moving

party would win as a matter oflaw (that is, none of the factual disputes are material), see Anderson

v. Liberty Lobby, Inc.,   477 U.S. 242, 248 (1986).

       In determining whether a fact is genuinely disputed, the Court "is not to weigh the evidence

but is instead required to view the evidence in the light most favorable to the party opposing

summary judgment, to draw all reasonable inferences in favor of that party, and to eschew

credibility assessments." Weyant v. Okst, 101 F.3d 845, 854 (2d Cir. 1996). Nevertheless, to show

a genuine dispute, the nonmoving party must provide "hard evidence," D 'A mico v. City of New

York, 132 F.3d 145, 149 (2d Cir. 1998), '·from which a reasonable inference in (its] favor may be

drawn," Binder & Binder PC v. Barnhart, 481 F.3d 141 , 148 (2d Cir. 2007) (internal quotation



                                                   4
 marks omitted). "Conclusory allegations, conjecture, and speculation," Kerzer v. Kingly Mfg., 156

 F.3d 396, 400 (2d Cir. 1998), as well as the existence of a mere "scintilla of evidence in support

of the [nonmoving party's] position," Anderson, 477 U.S. at 252, are insufficient to create a

genuinely disputed fact. A moving party is entitled to judgment as a matter of law on an issue if

(1) it bears the burden of proof on the issue and the undisputed facts meet that burden; or (2) the

nonmoving party bears the burden of proof on the issue and the moving party " ' show[s]' - that is,

point[s] out ... - that there is an absence of evidence [in the record] to support the nonmoving

party's [position]." Celotex Corp. v. Catrett, 477 U.S. 317,325 (1986).

        "[B]ecause direct evidence of discriminatory intent is rare and such intent often must be

inferred from circumstantial evidence," courts must exercise "an extra measure of caution" in

determining whether to grant summary judgment in cases involving allegations of discrimination.

Holtz v. Rockefeller & Co., 258 F.3d 62, 69 (2d Cir. 2001). Nonetheless, "[s]ummary judgment is

appropriate even in discrimination cases." Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir.

2000). Thus, "a plaintiff [in a discrimination case] must provide more than conclusory allegations

to resist a motion for summary judgment." Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir.

2008). The ultimate test remains "whether the evidence can reasonably support a verdict in

plaintiff's favor." James v. N. Y. Racing Ass ·n, 233 F.3d 149, 157 (2d Cir. 2000).

       Additionally, because Plaintiff proceeds pro se in this matter, the Court must "read h[er]

[submissions] ' liberally and interpret them to raise the strongest arguments that they suggest."'

Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir. 2003) (quoting McPherson v. Coombe,

174 F.3d 276, 280 (2d Cir. 1999)).      However, "a pro se party's ·bald assertion, completely

unsupported by evidence' is not sufficient to overcome a motion for summary judgment."

Carmona v. City ofNew York, No. 13-cv-3273 (WHP), 2016 WL 4401179, at *2 (S.D.N.Y. Mar.



                                                5
    1, 2016) (quoting Carey v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991)).

                                                    III.   DISCUSSION


           The Court will first address Plaintiffs federal law claim before turning to her state and

    city law claims.

                                                    A. ADA Claim

           Plaintiff brings claims against the Bank for (1) discriminatory discharge and (2) failure to

    accommodate in violation of the ADA. 2 The ADA prohibits employers from discriminating

against a "qualified individual on the basis of disability" in the "tern1s, conditions, and privileges

of employment." 42 U .S.C. § 12112(a). In adjudicating ADA claims, the Court uses the three-

pm1 burden-shifting framework laid out in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973 ), which requires a plaintiff to establish a prima facie case before the "burden of production

(but not persuasion) shifts to the defendant to provide a legitimate, nondiscriminatory reason for

[its] decision,"' Pugliese v. Verizon N. Y., Inc. , No. 05-cv-4005 (KMK), 2008 WL 2882092, at *9

(S.D.N.Y. July 9, 2008) (quoting Reg'/ Econ. Cmty. Action Program, Inc. v. City ofMiddletown,

294 F.3d 35, 49 (2d Cir. 2002)). If the defendant makes a satisfactory showing, the burden shifts

back to the plaintiff to prove that the defendant' s "articulated, legitimate, nondiscriminatory

reasons were pretextual." Id.

                                             I.   Discriminatory Discharge

          To make out a prima facie case of discriminatory discharge under the ADA, Plaintiff must

show:

          (I) [the Bank] is covered by the ADA; (2) [Plaintiff] suffers from or is regarded as
          suffering from a disability within the meaning of the ADA; (3) [she] was qualified

2  Plaintiff also checked off ·'retaliation" in her Complaint, but in her deposition, she clarified that ·'the company
retaliated against [her] for taking days offdue to medical reasons by terminating [her] employment.'' (Pl. Dep. 110: 16-
2 1.) Thus, her ·'retaliation'' claim simply restates her discriminatory discharge claim, and is not a freestanding claim.
(Mem. 12 n. I.)

                                                            6
        to perfonn the essential functions of [her] job, with or without reasonable
        accommodation; and (4) [she] suffered an adverse employment action because of
        [her] disability or perceived disability.

 Capobianco v. City ofNew York, 422 F.3d 47, 56 (2d Cir. 2005). Defendant suggests that summary

judgment in its favor is approp1iate because Plaintiff cannot establish either the third or fourth

prongs of the prima facie case. (Mem. at 13.) The Court agrees that Plaintiff has failed to show

that she was "qualified to perform the essential functions of [her] job, with or without reasonable

accommodation." Capobianco, 422 F.3d at 56.

        An employee is "qualified" for a position "only if she can perform its essential functions. "

McBride v. BIC Consumer Prod. Mfg. Co., 583 F.3d 92, 98 (2d Cir. 2009). '·Although the term

'essential functions ' is not defined by the ADA," it encompasses "the fundamental job duties of

the employment position." Id. (quoting 29 C.F.R. § 1630.2(n)(I) (2012)). Courts "must give

substantial deference to an employer's judgment as to whether a function is essential to the proper

perfomiance of a job." Id.

       Courts generally agree that "some degree ofregular, predictable attendance is fundamental

to most jobs." Aquinas v. Fed. Express C01p. , 940 F. Supp. 73, 78 (S.D.N.Y. 1996) (quoting

Misek-Falko.ff v. IBM C01p., 854 F. Supp. 215, 227 (S.D.N.Y. 1994)); see also Pierce v. Highland

Falls-Fort Montgomery Central School Dist., No. 08-cv-l 948 (RKE), 2011 WL 4526520, at *5

(S.D.N.Y. Sept. 28, 2011) ("[Plaintiffs] persistent absence from work, alone, precludes him from

being considered qualified under the ADA. "); Davis v. Bowes, No. 95-cv-4765 (LAP), 1997 WL

655935, at * 16 (S.D.N.Y. Oct. 20, 1997), a.ff'd, No. 97-9496, 1998 WL 477139 (2d Cir. 1998)

(unpublished) (" It is axiomatic that an employee who cannot show up for work cannot perfonn an

'essential function' of her job."). Furthermore, " a fact-specific inquiry into both the employer's

description of a job and how the job is actually perfonned in practice," Brantman v. Fortistar



                                                7
Capital, Inc., No. 15-cv-4774 (NSR), 2017 WL 3172864, at *10 (S.D.N.Y. July 22, 2017), only

bolsters the conclusion that attendance was an "essential function" of Plaintiff's job.

        Here, Defendant "informed [Plaintiff] repeatedly and unambiguously that daily attendance

[was] 'imperative. "' Aquinas, 940 F. Supp. at 78. Plaintiff was thrice warned in writing that

further absences could imperil her employment. (Doc. No. 3 I, Exs. D, F, G.) The April 28, 2016

warning stated in no uncertain terms that " [a]ttendance, punctuality, and dependability are

essential to the success of all positions," and pointed out that '·absences may cause issues for

colleagues and managers," could " put strain on other employees," and were "disruptive to the

nonnal schedule." (Doc. No. 3 I Ex. G.) Similarly, the Bank' s Attendance and Time Off Policy

states that "[a]ttendance, punctuality, and dependability are essential to the success of all positions.

The Company values these qualities and encourages all employees to strive for daily on-time

attendance. Attendance is part of all performance evaluations." (Doc. No. 3 I, Ex. C.; see Aquinas,

940 F. Supp. at 78 (citing employee handbook as evidence that attendance was an essential

function ofplaintiffsjob).) Especially given the " deference to an employer' s judgment" regarding

what qualifies as an "essential function," Shannon v. N. Y. C. Transit Auth. , 332 F.3d 95, I 00 (2d

Cir. 2003), there can be no dispute that attendance was an essential component of Plaintiff's job.

       The parties agree that Plaintiff repeatedly failed to show up for work, and that she missed

at least seventeen days of work in just a five-month span. (Opp. ,i 11.) Plaintiff therefore has not

shown that she could "perform the essential functions of [her] job." Capobianco, 422 F.3d at 56.

The only remaining issue is whether Plaintiff could have perfonned the necessary functions of her

job with a reasonable accommodation. But as explained below, she cannot make such a showing.

                                  2. Reasonable Accommodation

       To make out a prima facie case for failure to accommodate, Plaintiff must show that:



                                                  8
        (I) [she had] a disability under the meaning of the ADA; (2) [the Bank] had notice
        of [her] disability; (3) with reasonable accommodation, [she] could perform the
        essential functions of the job at issue; and (4) [the Bank] refused to make such
        accommodations.

McBride, 583 F.3d at 97. As Plaintiff acknowledges in her deposition, her desired accommodation

was pennission to miss as many days of work as needed. (Pl. Dep. 101 : 15- 25). However, "[a]

reasonable accommodation can never involve the elimination of an essential function of a job."

Shannon, 332 F.3d at I 00. And that is essentially what Plaintiff asks for here- an accommodation

allowing her to be absent from work as often as she deemed necessary. Nonetheless, as stated

above, attendance is an essential function of Plaintiffs job, and thus accommodating Plaintiff in

this manner would exempt her from an essential job requirement. See Francis v. Wyckoff H eights

Med. Ctr., 177 F. Supp. 3d 754, 771 (E.D.N. Y. 2016) ("Plaintiff's request for as many sick days

as needed would excuse her from the essential function of regular and predictable attendance.").

Not surprisingly, the ADA "does not afford a disabled individual the right to redefine, much less

eliminate, the functions of a job deemed essential by an employer." Davis v. N.Y.C. Health &

Hosps. Corp., 508 F. App' x 26, 29 (2d Cir. 2013). As such, Plaintiff has failed to state a prima

facie case of failure to accommodate under the ADA because she has failed to establish that "with

reasonable accommodation, [she] could perfonn the essential functions of the job at issue."

McBride, 583 F.3d at 97.       And having failed to establish the existence of a reasonable

accommodation that would enable her to perfonn the essential functions of her job, Plaintiff has

not made out a prima facie case of a failure to accommodate claim under the ADA.

                                   B. State and Local Claims

       Plaintiff also brings claims under the New York State Human Rights Law, (the

'·NYSHRL'.), N.Y. Exec. Law § 290 et seq., and the New York City Human Rights Law, (the




                                               9
"NYCHRL"), N. Y.C. Admin. Code § 8- 101 et seq., on the basis of disability discrimination.

        Having granted summary judgment in favor of Defendant on Plaintiffs sole federal claim,

the Court now considers whether to exercise supplemental jurisdiction over these remaining state

and city law claims. See 28 U.S.C. § 1367(c)(3) ("[A] district court[] may decline to exercise

supplemental jurisdiction over a claim ... if ... the district court has dismissed all claims over

which it has original jurisdiction .... "). As the Second Circuit has instructed, where all federal

claims have been dismissed before trial, "the balance of factors to be considered under the

[supplemental] jurisdiction doctrine - judicial economy, convenience, fairness, and comity- will

point toward declining to exercise jurisdiction over the remaining state-law claims." Valencia ex

rel. Franco v. Lee, 316 F.3d 299, 305 (2d Cir. 2003) (quoting Carnegie-Mellon Univ. v. Cohill,

484 U.S. 343, 350 n. 7 (1988)). This is true even when the case has proceeded through discovery

and on to summary judgment. See, e.g. , Marcus v. AT&T Corp., 138 F.3d 46, 57 (2d Cir. 1998)

("In general, where the federal claims are dismissed before trial, the state claims should be

dismissed as well."); Ziming Shen v. City ofNew York, 725 F. App' x 7, 16 (2d Cir. 2018); Gonzalez

v. Micelli Chocolate Mold Co. , 514 F. App'x 11 , 12 (2d Cir. 2013).

       The balance of factors in this case strongly points towards declining to exercise

supplemental jurisdiction. The NYCHRL contains different elements than its federal and state

counterparts. See Mihalik v. Credit Agricole Cheuvreux N Am., Inc., 715 F.3d 102, I 09 (2d Cir.

2013) ("[C]ourts must analyze NYCHRL claims separately and independently from any federal

and state law claims."). And because Defendant asserts an election-of-remedies defense as to both

the NYSHRL and NYCHRL claims (see Mem. 20), this Court' s resolution of Plaintiffs federal

ADA claim would not infonn its decision as to her state and city claims. See Benjamin v. New

York City Dep ·t ofHealth, 144 F. App' x 140, 143 (2d Cir. 2005)(finding exercise of supplemental



                                               10
jurisdiction was abuse of discretion where "[t]he precise supplemental issue addressed . . .

whether [plaintiffs] judicial complaint ... trigger[ed] state and city election of remedies

provisions - required no discovery and was conceptually unrelated to the federal issues decided").

Accordingly, Plaintiffs NYSHRL and NYCHRL claims are best addressed by state comis, and

the Court thus declines to exercise jurisdiction over those claims.

                                         IV. CONCLUSION

         For the foregoing reasons IT IS HEREBY ORDERED THAT Defendant's motion for

summary judgment is GRANTED with respect to Plaintiff's ADA claim. IT IS FURTHER

ORDERED THAT Plaintiffs NYSHRL and NYCHRL claims are DISMISSED without prejudice

for lack of jurisdiction. Furthermore, because any appeal would "lack[] an arguable basis in law

or fact," Tavarez v. Reno, 54 F.3d 109, 110 (2d Cir. 1995), the Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal from this Opinion and Order would not be undertaken in good faith,

and, therefore, Plaintiff may not proceed in .forma pauperis.

         The Clerk of Court is respectfully requested to terminate the motion pending at docket

number 27, to mail a copy of this Opinion and Order to Plaintiff, and to close this case.

SO ORDERED.

Dated:          March 25, 2019
                New York, New York

                                                      RICHARDJ.SULLlVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation




                                                 11
